DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Action Non-Final Rejection on the merits.
Claims 1-23 are cancelled and Claims 24-37 are currently pending and considered below.


Election/Restrictions
Claims 38-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 Sep 2022.

Applicant's election with traverse of Claims 38-43 in the reply filed on 26 Sep 2022 is acknowledged.  The traversal is on the ground(s) that the aforementioned claims would not be a serious search burden.  This is not found persuasive because Claims 24-37 are of a system that are classified in B43M 5/00 while Claims 38-43 are of a method that are classified in G09F 2003/0217.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “feeding nip” in line 1 of Claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24-28 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Demers US20140034450A1 (herein, Demers), and in view of Beckstrom US20050067108A1 (herein, Beckstrom).

Regarding Claim 24, Demers discloses, A system (Abstract) that combines wetting, flipping, and sealing of one or more envelopes, the system comprising: 
an envelope receiving area (FIG. 3, #156) configured to receive at least one of the envelopes (FIG. 4, #530, para [0036]); 
a flap (FIG. 9, #535) of the at least one envelope (530); 
a flip cage (FIG. 3, #130) including a rigid frame (FIG. 3, #s150, 152, 153, and 154) mounted to one or more gears (FIG. 2, #134) configured to rotate the flip cage about an axis (FIG. 4, #s 170 and 175, para [0036]), the flip cage comprising a first pair of nip rollers (FIG. 3, #142a and b – illustrates rollers that move outside belts) and a second pair of nip (FIG. 5, #195-1 and 195-2) rollers located opposite the first pair of nip rollers (FIG. 2 – illustrates said rollers opposite each other), the flip cage configured to receive from the envelope receiving area the at least one envelope that has had its flap (FIG. 9, #535, para [0047]); and 
a sealer nip (FIG. 5, #186a and 196-1) configured to press the flap against a body (FIG. -5, para [0037]) of the at least one envelope to form a seal between the flap and the body (FIG. 10 – illustrates the seal between 540 and 520).

Demers does not disclose, a brush configured to contact envelope flaps.
However, Beckstrom teaches, a brush (FIG. 5, #62) configured to contact envelope flaps (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Beckstrom at the effective filling date of the invention and would be motivated to modify the system (Abstract) as disclosed by Demers to include the flap moistening device (FIGS. 3-6, #50, para [0042-44] ) that contains a brush (FIG. 5, #62) as taught by Beckstrom.  Since Beckstrom teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the system (Demers, Abstract) to include the flap moistening device (Beckstrom, 50) that includes a brush (Beckstrom, 62) so as to provide the capability to automate the process and to apply the moistening fluid to the envelopes (Beckstrom, para [0058-59]).

Regarding Claim 25, as combined, Demers/ Beckstrom discloses as previously claimed.  Beckstrom further discloses, wherein the brush (62) is moveable (FIGS. 3 and 6, para [0044]).

Regarding Claim 26, as combined, Demers/ Beckstrom discloses as previously claimed.  As combined, Demers/Beckstrom further discloses, wherein the moveable brush (Beckstrom, 62) is located in the envelope receiving area (Demers, 156).

Regarding Claim 27, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein at least one of the first and second pair of nip rollers of the flip cage is for receiving the at least one envelope from the envelope receiving area (FIGS. 2 and 9 – illustrates the first nip rollers receiving at least one envelope).

Regarding Claim 28, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein the envelope receiving area comprises a feeding nip (FIG. 2, #132) configured to advance the at least one envelope into one of the first pair and second pair of nip rollers (paras [0033 and 0035]).

Regarding Claim 30, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein the sealer nip is positioned opposite the envelope receiving area (FIG. 5 – illustrates the sealer nip opposite receiving area per 510.

Regarding Claim 31, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein one of the first pair and second pair of nip rollers aligns with the envelope receiving area (FIG. 5 – illustrates alignment of first and second nip rollers) and the other one of the first pair and second pair of nip rollers aligns with the sealer nip (FIG. 5 – illustrates alignment of first and second with sealer nip).

Regarding Claim 32, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein the one or more gears (FIG. 2, #134 has gears, para [0033]) are operably connected to a cage rotation motor (FIG. 2, #136, para [0033]), and wherein at least one of the first pair and second pair of nip rollers is operably connected to a cage transport nips motor (FIG. 5, #225, para [0034]).

Regarding Claim 33, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, further comprising a control system (FIG. 1, #126)  for controlling the motors (paras [0038 and 0039]) based on a programmable velocity profile (FIGS. 7a & b, Claims 1 & 12, paras [0041, 0042, and 0044]).

Regarding Claim 34, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further discloses, wherein the velocity profile is adjustable to accommodate different sizes of the envelopes (para [0039] – size of mail items).

Regarding Claim 35, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Beckstrom further discloses, further comprising a moistening pad (FIGS. 5-6, #76), the moveable brush configured to assume a first position with the moveable brush contacting the moistening pad (FIG. 3 – illustrates contact with 76) and a second position with the moveable brush withdrawn from the moistening pad (FIG. 5 – illustrates 62 not in contact with 76).

Regarding Claim 36, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers/Beckstrom further discloses, wherein the moveable brush (Beckstrom,  62) is positioned with respect to the flip cage (Demers, 130) such that the moveable brush is aligned with the flap of the at least one envelope (Beckstrom, FIG. 6 – illustrates alignment of 62 with envelope) when that envelope is received and secured within at least one of the first pair and second pair of nip rollers (Demers, FIG. 9 -illustrates envelope within first pair of nip rollers).

Regarding Claim 37, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Beckstrom further discloses, wherein the moveable brush is operable to wet the flap of the at least one envelope (FIGS. 3-6 – illustrate operable moveable brush wetting the envelope flap (58)).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined Demers/Beckstrom, and further in view of Mueller US4010598A (herein, Mueller) .

Regarding Claim 29, as combined, Demers/Beckstrom discloses as previously claimed.  As combined, Demers further comprising, the rigid frame (130) and configured to bear against the flap of the at least one envelope as the flip cage rotates about the axis (FIGS. 9-14).
As combined, Demers/Beckstrom does not disclose, a curvilinear paper guide located beneath the rigid frame.
However, Mueller teaches, a curvilinear paper guide (FIG. 1, #110, Col. 4, lines 52-56) that is beneath the rotatable receiver (FIGS. 1 and 3, #14, Col. 4, lines 52-56) and configured to bear against the flap of an envelope (FIG. 3, Col. 4, lines 60-68 and Col. 5, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Mueller at the effective filling date of the invention and would be motivated to modify, as combined, Demers/Beckstrom, the system (Abstract) as disclosed by Demers to include curvilinear paper guide (FIG.1, #110), which is located beneath the rotatable receiver, as taught by Mueller. Since Mueller teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the system (Demers, Abstract) to include the curvilinear paper guide (110) as taught by Mueller so as to improve the system process by not having the moveable brush (Beckstrom, 62) be part of the flip cage (Demers, 130) thereby saving on maintenance since rotating structures require more service than stationary ones.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen US-20070289702-A1, Brignell US-20040035528-A1, and Ritchie US-5104470-A cited for envelope receiving area, brush, cage, frame, gears, first and second nip rollers, sealer nip, body, feeding nip, motor, control system, moistening pad, and different size envelopes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        26 October 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731